IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
v. : Case No. 3:19cr151
TERRY SCOTT JONES, ] JUDGE WALTER H. RICE
Defendant. :

 

ORDER GRANTING DEFENDANT FURLOUGH FOR LIMITED PURPOSE

 

It is the order of this Court that Defendant be furloughed from the Shelby County Jail at
9:00 a.m. on Sunday, January 5, 2020 to be picked up by his sister, Cindy Walker, with whom he
will stay. Cindy Walker’s address is 5396 Middlebury Drive, Dayton, Ohio 45432 and her
telephone number is 937-963-7890. Defendant is to be returned to the Shelby County Jail, not
later than 5:00 p.m. on January 7, 2020. It is the request of this Court that the personnel at the
Shelby County Jail do all in their power to facilitate the carrying out of this Order.
December 16, 2019 CJ) Thea

WALTER. H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
U.S. Marshal Office
Shelby County Jail
